J-A23042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION      :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO A.S.M., A     :        PENNSYLVANIA
 MINOR                               :
                                     :
                                     :
 APPEAL OF: L.S.J., MOTHER           :
                                     :
                                     :
                                     :   No. 676 MDA 2022

               Appeal from the Order Entered April 4, 2022
   In the Court of Common Pleas of Lebanon County Orphans' Court at
                          No(s): 2022-00163

 IN RE: INVOLUNTARY TERMINATION      :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO N.S.M., A     :        PENNSYLVANIA
 MINOR                               :
                                     :
                                     :
 APPEAL OF: L.S.J., MOTHER           :
                                     :
                                     :
                                     :   No. 677 MDA 2022

               Appeal from the Order Entered April 4, 2022
   In the Court of Common Pleas of Lebanon County Orphans' Court at
                          No(s): 2022-00164

 IN RE: INVOLUNTARY TERMINATION      :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO N.M.M., A     :        PENNSYLVANIA
 MINOR                               :
                                     :
                                     :
 APPEAL OF: L.S.J., MOTHER           :
                                     :
                                     :
                                     :   No. 678 MDA 2022

               Appeal from the Order Entered April 4, 2022
   In the Court of Common Pleas of Lebanon County Orphans' Court at
                          No(s): 2022-00165
J-A23042-22


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED OCTOBER 13, 2022

        L.S.J. (“Mother”) appeals from the April 4, 2022, orders entered in the

Court of Common Pleas of Lebanon County, which involuntarily terminated

Mother’s parental rights to her children: A.S.M., N.S.M., and N.M.M.

(collectively “Minor Children”).1 After a careful review, we affirm.

        The relevant facts and procedural history have been set forth, in part,

by the Orphans’ Court as follows:

              A.S.M. is an eight-year-old female minor child who was born
        [in] November [of] 2013. N.S.M. and N.M.M. are ten-year-old
        female minor children who were born [in] April [of] 2012, as twins.
        N.M.M. is the older twin.
               Mother is the natural mother of A.S.M., N.S.M., and N.M.M.
        Mother was born [in] December [of] 1985, is thirty-five years old,
        and is an adult individual. J.G.M., Jr. (“Father”) is the natural
        father of Minor Children. Father was born [in] July [of] 1983, is
        thirty-eight years old, and is an adult individual. Mother and
        Father have never been married to each other, but Father married
        another woman.
              Minor Children were living with Mother before she was
        incarcerated and evicted on November 4, 2019. Lebanon County
        Children and Youth Services (“Agency”) was granted emergency
        custody because Mother was incarcerated, and Minor Children did
        not have adult supervision. Notably, Minor Children have been in
        the legal and physical custody of the Agency from November 4,
        2019, until the present. The shelter care hearing was held on
        November 6, 2019, and the dependency petition was filed on
        November 19, 2019, [for all three children]. On December 9,
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The parental rights of J.G.M., Jr. (“Father”) were also terminated as to Minor
Children. Father is neither a party to this appeal nor has he filed his own
appeal.

                                           -2-
J-A23042-22


       2019, an adjudication hearing was held for Minor Children, and
       [they] were found to be dependent children because they were
       without proper parental care or control under 42 Pa.C.S.A. [§]
       6302(1) and were without a parent, guardian, or other custodian
       under 42 Pa.C.S.A. [§] 6302(4), and, thus, legal custody and
       physical custody of Minor Children was granted to the Agency.
              Dependency review hearings were held for Minor Children
       on July 21, 2020, February 16, 2021, and August 17, 2021.
       Mother and Father were informed about their respective goals,
       tasks, and what they needed to do. Mother and Father were also
       informed that the Agency had resources to assist them if they
       needed help with the completion of their goals.           As some
       examples, the Agency offered to help with a mental health
       evaluation with Dr. Martha, the Agency gave Mother a food
       voucher, the Agency provided Mother with parenting education
       services, and the Agency helped Mother with finding appropriate
       housing. However, Minor Children [have] remained in the custody
       of the Agency since November 4, 2019, because Mother and
       Father failed to complete their goals. On February 18, 2022, the
       Agency filed three Petitions for Involuntary Termination of
       Parental Rights under 23 Pa.C.S.A. [§] 2511(a)(1), (2), (5), and
       (8). [The trial court appointed separate legal counsel to represent
       Mother and Father. Further, finding the dual role did not pose a
       conflict, the trial court appointed Minor Children’s guardian ad
       litem, Matthew Karinch, Esquire, to serve as Minor Children’s legal
       counsel]. [T]he hearing on the matter was held on April 4,
       2022.[2]
                                           ***
             [At the hearing, it was established that] Mother had thirteen
       goals since the start of these cases:
              (1) Maintain stable housing for a minimum of six
              months;
              (2) Maintain the home to keep it free of safety
              concerns regarding the children;
              (3) Inform the Agency of any changes in home
              conditions within twenty-four hours of such changes;

____________________________________________


2During the hearing, Attorney Karinch argued it would be in Minor Children’s
best interests and legal interests for Mother’s parental rights to be terminated
so that Minor Children may be adopted by the foster parents.

                                           -3-
J-A23042-22


           (4) Obtain and maintain a stable source of income
           for a minimum of six months;
           (5) Inform the Agency of any changes in
           employment, employment status, or income within
           twenty-four hours of such change;
           (6) Attend, participate in, and successfully
           complete an age appropriate and Agency approved
           parenting course;
           (7) Demonstrate the skills        learned   from   the
           parenting class provider;
           (8) Complete a mental health evaluation from the
           Agency  approved   provider   and     follow  all
           recommendations;
           (9) Complete a drug and alcohol evaluation from an
           Agency  approved    provider    and    follow   all
           recommendations;
           (10) Inform the Agency of any changes in address or
           phone number within twenty-four hours of such
           change;
           (11) Sign all necessary releases of information as
           needed;
           (12) Follow all of the Agency’s recommendations;
           and
           (13) Pay child support as ordered by Domestic
           Relations.
           The Agency’s overall main concerns for Mother were that
     she would not be able to control her behavior, have stable
     housing, and have stable income.
           Mother satisfied a number of her goals; some were
     completed along the way, and some were completed shortly
     before the Petitions for Involuntary Termination of Parental Rights
     were filed. Mother did inform the Agency when there were
     changes in her living and job situations. Mother completed a
     parenting class in 2017, she completed another parenting class in
     September of 2020, and she started a new one [just prior to the
     termination hearing]. Mother did undergo a mental health
     evaluation and provided it to the Agency on February 14, 2022.
     However, this was a goal from day one, and Minor Children were
     in placement for over 27 months by that point, which did not


                                    -4-
J-A23042-22


     provide much time to implement its findings.       Mother also
     completed a drug and alcohol evaluation, and the results of the
     test were negative. However, Mother never submitted to a drug
     test for a more specific drug, K2, when requested to do so[.]
     Similarly, Mother’s significant other did complete a drug test
     before this review period, and the results of the test were
     negative, but he would not submit to a more recent drug test.
     Mother let the Agency know of phone number and address
     changes, and Mother signed all necessary releases of information
     as needed by the Agency.
           However, Mother was never able to accomplish several of
     her main goals, which included having a stable home, having
     stable employment, and demonstrating parenting skills. While
     Mother had enough housing and employment to support herself,
     Mother never had enough to support Minor Children. After Minor
     Children were taken into the Agency’s custody, Mother lived in a
     single room with a stove right against the bed and she shared a
     common bathroom. This room was too small, and the common
     bathroom was a concern to the Agency. On June 10, 2021, Mother
     bought a car with tax return money from January of 2021 rather
     than securing appropriate housing with the money as
     recommended by the Agency. However, Mother was then able to
     more easily look for housing or jobs out of the county with that
     car.
           In approximately late January or early February of 2022,
     Mother improved her housing by moving into the home of Gary
     McGarvey. Mother and Gary McGarvey are friends who met about
     one year ago through a mutual friend. Gary McGarvey is currently
     permitting Mother to live in his home because he needs assistance
     to address his stroke-related health issues and because he is not
     getting better. Mother has some experience working in the
     medical field. Currently, in return for her assistance, Mother
     sometimes receives small payments but is primarily compensated
     by being able to live in Gary McGarvey’s home rent-free. However,
     Mother’s housing arrangement with Gary McGarvey is not secured
     by a lease; instead, the two only have a verbal agreement. Gary
     McGarvey stated during his testimony that he is willing to sign a
     lease with Mother and that he is willing to let Minor Children move
     in [with Mother]. Gary McGarvey has met Minor Children about
     three times, and he has lived with young children about ten years
     ago. Minor Children would get the back bedroom. Mother has a
     room in the home at this time. Besides when using the bathroom,
     Gary McGarvey stays and sleeps in the living room without a

                                    -5-
J-A23042-22


     bed[.] While the caseworker for the Agency stated that Mother’s
     housing arrangement with Gary McGarvey could be appropriate if
     there was a signed lease that would give stability, the caseworker
     was also concerned about whether the possible Social Security
     and/or Medicaid money would be paid to Mother, about the
     bathroom location in the house layout, and about the possibility
     of Gary McGarvey being able to and wanting to sleep in a bed
     again.
            Mother used to work for General Mills, but she was hurt by
     a fire that burnt her left hand sometime in 2018. General Mills
     suggested that Mother apply for Social Security Disability. Mother
     was eligible for Social Security Disability, and she applied for it in
     2021, but Mother had not been approved by the time of the April
     4, 2022, hearing. Partly due to the hand injury, which made
     working difficult, Mother has not worked consistently. However,
     Mother also would not work sometimes because of her own bias.
     Mother did consider working at Hershey, but Mother said she could
     not work there because the people she would work with only spoke
     Spanish. In approximately late January or early February of 2022,
     Mother started the work arrangement with Gary McGarvey.
     Currently, in return for her assistance, Mother sometimes receives
     small payments but is primarily compensated with lodging.
     Mother is also trying to gain compensation from Social Security
     and/or Medicaid for assisting Gary McGarvey. Mother’s application
     was submitted about two months prior to the April 4, 2022,
     hearing and was pending at that time. The application review is
     estimated to take about forty-five to one hundred and fifty days
     to complete. Within the week prior to the April 4, 2022, hearing,
     Mother started a job as a forklift operator at Samsung in Bethel,
     Pennsylvania. Her shifts are from 11:00 P.M. until 7:00 A.M.
     Sunday through Thursday. Mother earns a wage of $18.00 an
     hour but may receive a wage of $19.75 an hour and benefits after
     a certain period of time. Notably, on January 23, 2022, Mother
     was cited for driving without a license. Despite Gary McGarvey
     needing a wheelchair, Mother explained that he is able to drive
     Mother around when necessary, and Mother planned to regain her
     license soon.
            Mother did not demonstrate satisfactory parenting skills
     because Mother often was unable to control her emotions enough
     to administer appropriate discipline. Mother has hit Minor Children
     with belts and wires, and Minor Children do not want to go back
     to Mother. Mother does have child endangerment charges for
     hitting Minor Children. Minor Children said that they are afraid of

                                     -6-
J-A23042-22


     Mother who is mean and lies to them. Minor Children are anxious
     before and after visits with Mother, and Minor Children act
     differently on visitation days. Minor Children are all afraid before
     Mother’s visits because they are worried Mother will hurt them,
     and they do not want to go back to live with her. N.M.M. and
     N.S.M. both make visits to the school nurse for headaches and
     stomachaches near visitation times with Mother. Minor Children
     have pleaded to not go to visits, and they try to avoid getting into
     a car for visits with Mother. Sometimes, Minor Children had tears
     streaming down their faces and their bodies would be shaking
     when [they were] told they needed to go to a visit [with Mother].
           There are multiple recent incidents establishing that Minor
     Children are distressed by Mother such as when Mother became
     escalated and screamed at a caseworker because the caseworker
     was too close to her; Mother left this visit within ten minutes, and
     Minor Children were left with feelings of anxiety and uncertainty.
     In another incident, Mother was upset with a caseworker about
     how the girls should use the bathroom during a supervised visit in
     the Courthouse in January of 2022. During this visit, Mother
     screamed and pushed the caseworker, which left Minor Children
     so scared that they were curl[ed] up into a ball and crying
     hysterically underneath the table. Also, in January of 2022, Mother
     scared Minor Children when Mother put them into her car without
     any car booster seats or proper restraints because Minor Children
     knew that the situation was unsafe. During a different visit,
     Mother grabbed N.S.M.’s arm and threw N.S.M. into a corner.
     Minor Children are afraid of Mother.
           Mother also did not demonstrate satisfactory parenting skills
     because Mother was not involved enough in helping with Minor
     Children’s education, and Mother was not asking about or helping
     Minor Children with general needs[.] Mother was informed about
     school and medical appointments, and Mother did attend some
     appointments but did not ask about Minor Children’s school or
     medicine enough. A.S.M. and N.M.M. have ADHD and N.S.M. has
     Turner Syndrome, but Mother has not been invested in helping
     with the medical care of Minor Children. Mother also did not
     contact or ask Amanda Bressler, the foster mother, about more
     general topics regarding Minor Children, such as their well-being,
     softball, or Girl Scouts. Mother would not help Minor Children with
     their homework during her time and because her visits were not
     long enough. Similarly, Mother at one point assisted Minor
     Children with their hair during visits but stopped because she did



                                    -7-
J-A23042-22


     not want to help with their hair during her time and because her
     visits were not long enough.
           Additionally, Mother did not demonstrate satisfactory
     parenting skills because her visits were often inappropriate and,
     because of her conduct, fluctuated between supervised and
     unsupervised visits. For instance, during one visit, one of Minor
     Children climbed into a car and was almost able to start the car
     so the Agency decided to switch to supervised visitation. In
     August of 2021, Mother’s visitation also returned to being
     supervised because Mother failed to follow the Agency’s
     recommendations when she permitted Father to attend her
     unsupervised visits without the Agency’s approval even though
     Father was only permitted supervised visits. After a complex case
     review in November 2021, the Agency authorized Mother to act as
     a supervising party if she is allowed unsupervised visitation and if
     Father wanted to visit Minor Children during Mother’s visits.
     Mother’s visitation has not always been consistent. Mother
     cancelled five of her thirteen visits since January of 2022.
            Mother did not follow all of the Agency’s recommendations.
     On June 10, 2021, Mother bought a car with tax return money
     rather than securing appropriate housing with the money as
     recommended by the Agency. In August of 2021, Mother’s
     visitation also returned to being supervised because Mother failed
     to follow the Agency’s recommendations when she permitted
     Father to attend her visits without the Agency’s approval. Mother
     failed to follow the Agency’s recommendation that Minor Children
     need to be in car seats. Mother never submitted to a drug test
     for a more specific drug, K2, when requested to do so recently.
     Similarly, Mother’s significant other did complete a drug test
     before this review period, and the results of the test were
     negative, but he would not submit to a more recent drug test.
     Mother would not share information about her significant other
     such as where he works, if he will live with her, how involved he
     will be, and what day-to-day life would be like despite Mother
     being asked to do so by the Agency since the significant other
     would be part of the return home plan. The Agency also wanted
     to know this information because the significant other attends
     both supervised and unsupervised visits. Additionally, the Agency
     wanted to know this information because Mother was previously
     concerned about possible sexual abuse by someone else Mother
     knew and stayed with before, even though the police report she
     made was deemed unfounded by the Agency.



                                    -8-
J-A23042-22


           Lastly, Mother was in arrears of her child support
     obligation…[S]he had accrued an arrearage of $5,415.70 as of
     January 19, 2022[.]
             While Mother did bring gifts, clothing, and some food to
     every visit, and Mother does make birthdays and Christmas
     special for Minor Children, Mother has not performed her parental
     duties in the last six months and has appeared more as a friend
     to Minor Children. Mother did not become emotionally invested
     enough to get to know Minor Children and their interests.
     Recently, Mother wanted to start family counseling, but 29 months
     had already passed by the April 4, 2022, hearing. While Minor
     Children do have a bond with Mother, Mother has not enjoyed a
     consistent place of importance in Minor Children’s lives, and the
     caseworker testified she believes that Minor Children would adjust
     if the relationship is severed. Minor Children all want permanency.
     However, Minor Children do not want to go back to Mother.
           In contrast, [the needs and] the welfare of Minor Children
     are being addressed better by Amanda Bressler. Minor Children
     have been doing amazing in foster placement for the last eight
     months and are well-adjusted away from Mother. Minor Children
     are improving academically. Minor Children are engaging in many
     extracurricular activities, they have friends, and A.S.M. “has come
     out of her shell.” Amanda Bressler stated that Minor Children also
     enjoy many activities such as having family game nights, having
     movie nights, going to the playground, doing arts and crafts
     together, and helping with cooking and baking food.             With
     supervision, Minor Children are now able to make French toast,
     gelatin, grilled cheese, and cake. Minor Children are also receiving
     appropriate medical care in foster placement and anything
     involving an individualized education plan (“IEP”) is handled when
     needed. Amanda Bressler provides stability, is an adoptive
     resource, and Minor Children want to be adopted by her. Minor
     Children have a close relationship with Amanda Bressler. Minor
     Children go to her, hug her, sit on her lap, and they call Amanda
     Bressler “Mom” and “Mommy.”

Orphans’ Court Opinion, filed 6/2/22, at 3-13 (citations to record omitted)

(footnote added).




                                    -9-
J-A23042-22


      By orders entered on April 4, 2022, the Orphans’ Court held that

termination of Mother’s parental rights was proper under Subsections

2511(a)(1), (2), (5), (8), and (b).

      With the assistance of counsel, Mother filed three separate timely

notices of appeal, as well as a contemporaneous Pa.R.A.P. 1925(b) statement.

On June 2, 2022, the Orphans’ Court filed a Pa.R.A.P. 1925(a) opinion, and

on appeal, this Court sua sponte consolidated Mother’s appeals.

      On appeal, Mother sets forth the following issue in her “Statement of

Questions Presented” (verbatim):

      A.    Whether the trial court erred when it entered an Order on
      April 4, 2022, terminating Mother’s parental rights, especially in
      light of the competent evidence regarding the Children being
      bonded with her and the progress on many of her assigned goals?

Mother’s Brief at 7 (unnecessary capitalization and suggested answer

omitted).

      On appeal, Mother avers the Agency did not provide clear and convincing

evidence in support of termination under 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

and (8) or in support of finding that termination would be in Minor Children’s

best interests under 23 Pa.C.S.A. § 2511(b). Specifically, as to Subsection

2511(a), she contends the evidence reveals she made progress on many of

her assigned goals such that termination was unwarranted. As to Subsection

2511(b), she contends the evidence reveals she was bonded with Minor

Children such that termination was not in their best interests.




                                      - 10 -
J-A23042-22


      In matters involving the involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the [orphans’] court if they are
      supported by the record.” In re Adoption of S.P., [616 Pa. 309,
      47 A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the [orphans’] court made
      an error of law or abused its discretion.” Id. “[A] decision may
      be reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The [orphans’] court’s decision, however, should not be
      reversed merely because the record would support a different
      result. Id. at 827. We have previously emphasized our deference
      to [orphans’] courts that often have first-hand observations of the
      parties spanning multiple hearings. See In re R.J.T., [608 Pa. 9,
      9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013).

      “The [orphans’] court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.Super.

2004) (citation omitted). “[I]f competent evidence supports the [orphans’]

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super.

2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Subsection 2511, the
      court must engage in a bifurcated process prior to terminating

                                     - 11 -
J-A23042-22


      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Subsection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Subsection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quotation omitted).

      In the case sub judice, the Orphans’ Court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have

long held that, in order to affirm a termination of parental rights, we need only

agree with the Orphans’ Court as to any one Subsection of 2511(a), as well

as Subsection 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc). Here, we analyze the court’s termination orders pursuant

to Subsections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                  ...
            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for [her] physical or mental
            well-being and the conditions and causes of the

                                     - 12 -
J-A23042-22


            incapacity, abuse, neglect or refusal cannot or will not
            be remedied by the parent.
                                 ...
      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to Subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b) (bold in original).

      With regard to termination of parental rights pursuant to Subsection

2511(a)(2), we have indicated:

             In order to terminate parental rights pursuant to 23
      Pa.C.S.A. § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for [her] physical or mental well-being; and
      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quotation omitted). Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. See id.

                                     - 13 -
J-A23042-22


     Instantly, in finding grounds for termination of Mother’s parental rights,

including pursuant to Subsection 2511(a)(2), the Orphans’ Court reasoned:

           Minor Children have been removed from the care of Mother
     by [the Orphans’] Court because Minor Children were found to be
     dependent children as they were without proper parental care or
     control under 42 Pa.C.S.A. [§] 6302(1) and were without a parent,
     guardian, or other custodian under 42 Pa.C.S.A. [§] 6302(4) so
     legal and physical custody of Minor Children was granted to the
     Agency. Mother did not sufficiently improve this situation for a
     period of 29 months by the time of the April 4, 2022, [termination]
     hearing.
            Mother’s conduct of refusing or failing to perform parental
     duties, Mother’s incapacity, abuse, neglect, or refusal, which has
     caused Minor Children to be without essential parental care,
     control, or subsistence necessary for their physical and mental
     well-being, and the conditions which led to removal or placement
     continue to exist because of the following reasons. As established
     more thoroughly above, while Mother had enough housing and
     employment to support herself, Mother never had enough to
     support Minor Children. Mother did not demonstrate satisfactory
     parenting skills because Mother often was unable to control her
     emotions enough to administer appropriate discipline. Minor
     Children are afraid of Mother, and Minor Children do not want to
     go back to Mother. Mother also did not demonstrate satisfactory
     parenting skills because Mother was not involved enough in
     helping with Minor Children’s medical needs, Mother was not
     involved enough in Minor Children’s education, and Mother was
     not asking about or helping Minor Children with general needs[.]
     Additionally, Mother did not demonstrate satisfactory parenting
     skills because her visits were often inappropriate, and because of
     her conduct, fluctuated between supervised and unsupervised
     visits. While Mother did undergo a mental health evaluation and
     provided it to the Agency on February 14, 2022, this was a goal
     from day one, and Minor Children were in placement for over 27
     months by that point, which did not provide much time to
     implement its findings. Mother also completed a drug and alcohol
     evaluation, and the results of the test were negative. However,
     Mother never submitted to a drug test for a more specific drug,
     K2, when requested to do so recently….Mother did not follow all
     of the Agency’s recommendations. Lastly, Mother was in arrears
     in her child support obligation…[Mother] had accrued an arrearage
     of $5,415.70 as of January 19, 2022. Again, the [Orphans’] Court

                                   - 14 -
J-A23042-22


     notes Mother’s overall unsatisfactory conduct persisted over the
     whole history of the case for the 29 months from November 4,
     2019, until the April 4, 2022, hearing.
            Mother cannot or will not remedy her conduct[, which has
     caused Minor Children to be without essential parental care and
     control.]…Mother did not become emotionally invested enough to
     get to know Minor Children and their interests. Also, Minor
     Children have already been waiting in the legal and physical
     custody of the Agency for a lengthy 29 months by the April 4,
     2022, hearing. Mother did not make sufficient progress regarding
     the Agency’s overall main concerns for Mother when considering
     the totality of the record. Mother seems resistant to making
     improvements that the Agency recommends. Mother had the
     ability to improve the [living] situation…with tax return money
     from January of 2021[; however,] rather than securing
     appropriate housing with the money as recommended by the
     Agency, [she bought a car.] Additionally, Mother decided to bring
     gifts, clothing, and some food to every visit and to make birthdays
     and Christmas special for Minor Children rather than performing
     her goals and parental duties in the last six months so Mother has
     appeared more as a friend to Minor Children.
           Furthermore, the services or assistance available to Mother
     are not likely to remedy the conditions which led to the removal
     or placement of Minor Children because Mother was informed
     about her goals, tasks, what she needed to do, and that the
     Agency had resources to assist her if she needed help. As some
     examples, the Agency offered to help with a mental health
     evaluation with Dr. Martha, the Agency gave Mother a food
     voucher, the Agency provided Mother with parenting education
     services, and the Agency helped Mother with finding appropriate
     housing, but Minor Children have remained in the custody of the
     Agency since November 4, 2019, because Mother failed to
     complete her goals.
           Mother did not provide any credible explanation for her
     conduct or these conditions. While Mother had trouble affording
     housing, Mother did not follow all of the Agency’s
     recommendations….Mother still [does] not have a good plan on
     how she would take care of Minor Children if granted custody
     again, and her excuses for resolving the issues that would arise
     were not credible. At the time of the April 4, 2022, hearing, Mother
     was not able to drive her car because she did not have a valid
     driver’s license. Mother’s plan to have Gary McGarvey drive her
     and Minor Children around when necessary was not viable

                                    - 15 -
J-A23042-22


     because Gary McGarvey needs a wheelchair, needs her care, and
     Minor Children are not his own children. Also, the [Orphans’] Court
     is concerned about this plan because Mother already has put Minor
     Children into her car without any car booster seats or proper
     restraints….Gary McGarvey testified he cannot really do anything
     by himself, and he would not be able to survive without Mother at
     this point in time….Finally, Mother would have difficulty taking
     care of Minor Children even during the daytime because Mother
     must sleep and take care of Gary McGarvey while she is home and
     not at work. Mother simply did not have a workable plan for taking
     care of Minor Children at the time of the April 4, 2022, hearing
     even though 29 months have passed.
                                       ***
            [The Orphans’] Court notes that Mother did make progress
     on some of her goals and that the Court considered her progress.
     Mother informed the Agency when there were changes in her
     living and job situations. Mother completed a parenting class in
     2017, she completed another parenting class in September of
     2020, and she started a new one recently. Mother did undergo a
     mental health evaluation and provided it to the Agency on
     February 14, 2022. However, this was a goal from day one, and
     Minor Children were in placement for over 27 months by that point
     which did not provide much time to implement its findings. Mother
     also completed a drug and alcohol evaluation, and the results of
     the test were negative. However, Mother never submitted to a
     drug test for a more specific drug, K2, when requested to do
     so….Mother let the Agency know of phone number and address
     changes, and Mother also signed all necessary releases of
     information as needed by the Agency. However, Mother did not
     make much progress on the goals that matter the most to the
     Agency and Minor Children, which included having a stable home,
     having stable employment, and demonstrating parenting skills.
     Minor Children remain afraid of Mother. Minor Children all want
     permanency, but Minor Children do not want to go back to Mother.

Orphans’ Court Opinion, filed 6/2/22, at 18-22, 24.

     We find no abuse of discretion or error of law. In re T.S.M., supra. The

record reflects Mother has continuously demonstrated an unwillingness to

provide stable housing for Minor Children, maintain stable employment to


                                   - 16 -
J-A23042-22


provide for Minor Children, and demonstrate proper parenting skills so that

Minor Children are not afraid of her. Despite being given assistance by the

Agency, Mother cannot or will not remedy these issues. In re Adoption of

M.E.P., supra The Agency proved by clear and convincing evidence that

Mother’s refusal has caused Minor Children to be without essential parental

care, control, or subsistence necessary for their well-being. See Id.

      Accordingly, we conclude the Orphans’ Court did not abuse its discretion

in ordering termination under Subsection 2511(a)(2).       As this Court has

stated, “[A] child’s life cannot be held in abeyance while a parent attempts to

attain the maturity necessary to assume parenting responsibilities. The court

cannot and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claims of progress and hope for the future.”     In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006).

      As noted above, in order to affirm a termination of parental rights, we

need only agree with the Orphans’ Court as to any one Subsection of 2511(a)

before assessing the determination under Subsection 2511(b), and we,

therefore, need not address any further Subsections of 2511(a).         In re

B.L.W., 843 A.2d at 384.

      We next determine whether termination was proper under Subsection

2511(b). As to Subsection 2511(b), our Supreme Court has stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and

                                    - 17 -
J-A23042-22


        welfare of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        In re E.M, [533 Pa. 115, 620 A.2d 481, 485 (1993)], th[e] Court
        held that the determination of the child’s “needs and welfare”
        requires consideration of the emotional bonds between the parent
        and child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        However, as discussed below, evaluation of a child’s bonds is not
        always an easy task.

In re T.S.M., 620 Pa. at 628, 71 A.3d at 267 (quotation and citation omitted).

        “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”    In re K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation

omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Subsection 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (citations

omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the Subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.
              [I]n addition to a bond examination, the [orphans’]
              court can equally emphasize the safety needs of the
              child, and should also consider the intangibles, such
              as the love, comfort, security, and stability the child
              might have with the foster parent….


                                      - 18 -
J-A23042-22



In re Adoption of C.D.R., 111 A.3d at 1219 (quotation marks and quotations

omitted).

      In determining that termination of Mother’s parental rights favors Minor

Children’s needs and welfare under Subsection 2511(b), the Orphans’ Court

noted that, while Minor Children want permanency, they do not want to live

with Mother. Orphans’ Court Opinion, filed 6/2/22, at 23 (citation to record

omitted). The Orphans’ Court specifically found:

            Mother does not contribute positively towards the
      psychological health of Minor Children because Minor Children said
      that they are afraid of Mother who is mean and lies to them. Minor
      Children are anxious before and after visits with Mother, and Minor
      Children act differently on visitation days. Minor Children are all
      afraid before Mother’s visits because they are worried Mother will
      hurt them, and they do not want to go back to live with her.
      N.M.M. and N.S.M. both make visits to the school nurse for
      headaches and stomachaches near visitation times with Mother.
      Minor Children have [pleaded] not to go to visits[.] Sometimes,
      Minor Children [have] tears streaming down their faces and their
      bodies shake when being told they needed to go to a visit. There
      are multiple recent incidents establishing that Minor Children are
      distressed by Mother.

Id. at 22 (citations to record omitted).

      Moreover, in examining the bests interests of Minor Children under

Section 2511(b), the Orphans’ Court found:

            [W]hile Minor Children do have a bond with Mother, Mother
      has not enjoyed a consistent place of importance in Minor
      Children’s lives, and the caseworker testified she believes Minor
      Children would adjust if the relationship is severed.
                                           ***
            The developmental, physical, and emotional needs, as well
      as the welfare, of Minor Children are all being addressed better by

                                     - 19 -
J-A23042-22


      Amanda Bressler. Minor Children have been doing amazing in
      foster placement for the last eight months and are well-adjusted
      away from Mother. Minor Children are improving academically.
      Minor Children are engaging in many extracurricular activities,
      they have friends, and A.S.M. “has come out of her shell.” Minor
      Children are receiving appropriate medical care in foster
      placement and anything involving IEP is handled when needed.
      Amanda Bressler provides stability, is an adoptive resource, and
      Minor Children want to be adopted by her. Minor Children have a
      close relationship with Amanda Bressler. Minor Children go to her,
      hug her, sit on her lap, and they call [her] “Mom” and “Mommy.”

Id. at 23-24 (citations to record omitted).

      We conclude the Orphans’ Court did not abuse its discretion in finding

Minor Children’s developmental, physical, and emotional needs and welfare

favor termination of parental rights pursuant to Subsection 2511(b). See In

re T.S.M., 620 Pa. at 628, 71 A.3d at 267. The Agency presented ample

evidence that Minor Children’s daily needs were being met adequately by their

foster mother, they seek comfort from her, and they refer to her as “Mom” or

“Mommy.”

      To the extent Mother suggests the Orphans’ Court did not adequately

consider Mother’s love for Minor Children and/or the bond between her and

Minor Children, we disagree. The Orphans’ Court considered in depth the issue

of whether a bond existed and concluded “while Minor Children do have a bond

with Mother, Mother has not enjoyed a consistent place of importance in Minor

Children’s lives, and the caseworker testified she believes that Minor Children

would adjust if the relationship is severed.” Orphans’ Court Opinion, filed

6/2/22, at 23 (citation to record omitted).


                                    - 20 -
J-A23042-22


      We find no abuse of discretion or error of law. While Mother may profess

to love Minor Children, a parent’s own feelings of love and affection for her

children, alone, will not preclude termination of parental rights. In re Z.P.,

994 A.2d at 1121. Minor Children are entitled to permanency and stability.

See id. “[A] parent’s basic constitutional right to the custody and rearing of

[her] child is converted, upon the failure to fulfill…her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude the Orphans’ Court properly terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b) as to Minor Children.

Thus, we affirm the Orphans’ Court’s April 4, 2022, termination orders.

      Affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                     - 21 -